154 U.S. 546
14 S.Ct. 1162
18 L.Ed. 74
ROGERSv.CITY OF KEOKUK.
No. 94.
January 22, 1866.

Mr. Justice GRIER delivered the opinion of the court.


1
It might be objected to the certificate of division of opinion in this case that it is a submission of the whole case, first in separate propositions, and afterwards in a point containing all the rest. When the case was tried below, the questions on which it depends had not been decided by this court, and were considered doubtful, having received in the courts of Iowa contrary solutions. But, having since that time been decided in this court in other cases involving the same questions, we need only refer to them as containing answers to all the questions necessary to the decision of this case.


2
The case of Gelpcke v. Dubuque, 1 Wall. 202, will afford an answer to the first, which is the most important question submitted, to wit: 'That the legislature of the state of Iowa had the power to authorize the said municipal corporation, the city of Keokuk, to subscribe for and take stock in a railroad company, and to issue its bonds in payment therefor, and to lay a tax to pay the interest upon said bonds.'


3
It is not necessary to vindicate the correctness of this decision by further argument.


4
2. The legislature having such authority, the 'act legalizing the issue of county, city, and town corporation bonds in the counties of Lee and Davis' gave validity to said bonds, notwithstanding any informality or illegality in their issuing. This is a sufficient answer to the second and third questions proposed.


5
3. The plaintiff having purchased the bonds in open market, for value, is not charged with any defect or irregularity in their issue.


6
The fifth and sixth questions proposed each include all that were presented, and need not be answered.


7
F. A. Dick, for plaintiff.